Case 2:14-cv-07509-SJF-ARL Document 90 Filed 03/01/21 Page 1 of 1 PageID #: 2540


                    CIVIL CAUSE FOR STATUS CONFERENCE


 BEFORE: JUDGE FEUERSTEIN                                                            FILED
                                                                                     CLERK
                                                                         11:58 am, Mar 01, 2021
 DATE: March 1, 2021          TIME: (30 min)
                                                                             U.S. DISTRICT COURT
                                                                        EASTERN DISTRICT OF NEW YORK
                                                                             LONG ISLAND OFFICE
 CASE NUMBER:            14cv7509

 CASE TITLE:           Lenzi -v- Systemax


 PLTFFS ATTY:          Michael Maloney and Danielle Lenzi
                       X present                  not present

 DEFTS ATTY:            Mark Mancher
                         X present                  not present


 COURT REPORTER:                                     COURTROOM DEPUTY: Bryan Morabito

 OTHER:

  X    CASE CALLED.

       STATUS CONFERENCE / CONT'D TO

       DECISION:       ORDER(S) SIGNED / ENTERED ON THE RECORD / RESERVED.

 OTHER     Jury Selection and trial is scheduled before Judge Feuerstein on 3/14/2022 at 10:00 am.
